DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on August 6 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant's amendment, filed on August 6 of 2021, has been entered.  Claims 1, 6 and 13 have been amended.  Claims 3, 4, 10, 11, 16 and 17 have been cancelled. No claim has been added.  Claims 1, 5-8, 12-14 and 18-20 are still pending in this application, with claims 1, 6 and 13 being independent.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHAKMAKJIAN et al. (U.S. Pat. 7,918,583).

Regarding independent claim 1, CHAKMAKJIAN et al. discloses a combined lens 16/18 (as seen in Figure 14B) of a light emitting module 10 (as seen in Figure 14B), including a first lens portion 16 (as seen in Figure 14B) having a surrounding lateral 24 (as seen in Figure 3) configured to reflect light (as seen in Figure 3), an incident surface 25/26 (as seen in Figure 3) arranged inside of the surrounding lateral surface 24 (as seen in Figure 3), and an exit surface 27 (as seen in Figure 14B) that is opposite to the incident surface 25/26 (as seen in Figure 3), wherein the incident surface 25/26 surroundingly defines a slot-like space 22 (as seen in Figure 3); a second lens portion 18 (as seen in Figure 14B), wherein a position of the second lens portion 18 and a position of the first lens portion 16 relative to each other are maintained (as evidenced by Figure 1), and the second lens portion 18 includes a light diffusion surface 18a (as seen in Figure 14B) spaced apart from and facing toward the exit surface 27 (as seen in Figure 14B), wherein the light diffusion surface 18a has a plurality of light diffusion microstructures (concave element formed on element 18a, as seen in Figure 14B) that are arranged on a projection region defined by orthogonally projecting the exit surface 27 onto the light diffusion surface 18a (as seen in Figure 14B); and a light output surface 18b, wherein the light diffusion surface 18a and the light output surface 18b are arranged on two opposite sides of the second lens portion 18 (as seen in Figure 14B), respectively, wherein when light travels in the combined lens 16/18 by passing through the incident surface 25/26 (as seen in Figure 14B), the combined lens 16/18 is configured to guide the light therein to travel out through the light output surface 18b by passing through the exit surface 27 and the light diffusion microstructures (as seen in Figure 14B). 
CHAKMAKJIAN et al. fails to explicitly disclose the distance between the light diffusion surface 18a and the exit surface 27 being specifically less than a distance between the light diffusion surface 18a and the light output surface 18b, or a light 18a and the exit surface 27, and the light diffusion microstructures are embedded in the light permeable adhesive, such that the light travels through the light permeable adhesive. 
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the second lens portion 18 relative to the first lens portion 16 such that the distance between the light diffusion surface 18a and the exit surface 27 being specifically equal to or less than a distance between the light diffusion surface 18a and the light output surface 18b, to achieve the predictable result of producing a desired output pattern, as necessitated by the specific requirements of a given application.
In addition, the examiner takes Official Notice of the use and advantages of light permeable adhesives, specifically for fixing light diffusing surface to lenses, being old and well known in the illumination art.  
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to simply use a known light permeable adhesive in the patented apparatus 10 of CHAKMAKJIAN et al., such that the light diffusion microstructures are embedded in the light permeable adhesive, to obtain the predictable result of fixedly securing the first lens portion 16 to the second lens portion 18. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
18a and the exit surface 27 are adhered to one another by the light permeable adhesive, light traveling from the incident surface 25/26 to the exit surface 27 must necessarily travels through the light permeable adhesive.

Regarding dependent claim 5, CHAKMAKJIAN et al. further discloses the surrounding lateral surface 24 and the light output surface 27 of the combined lens 16/18 are formed without any of the light diffusion microstructures thereon (as seen in Figure 14B). 

Regarding independent claim 6, CHAKMAKJIAN et al. discloses a light emitting module 10 (as seen in Figure 14B) including a combined lens 16/18 (as seen in Figure 14B) including a first lens portion 16 (as seen in Figure 14B) having a surrounding lateral surface 24 (as seen in Figure 3) configured to reflect light (as seen in Figure 3), an incident surface 25/26 (as seen in Figure 3) arranged inside of the surrounding lateral surface 24 (as seen in Figure 3), and an exit surface 27 (as seen in Figure 14B) that is opposite to the incident surface 25/26 (as seen in Figure 3), wherein the incident surface 25/26 surroundingly defines a slot-like space 22 (as seen in Figure 3); and a second lens portion 18 (as seen in Figure 14B), wherein a position of the second lens portion 18 and a position of the first lens portion 16 relative to each other are maintained (as evidenced by Figure 1), and the second lens portion 18 includes a light diffusion surface 18a (as seen in Figure 14B) spaced apart from and facing toward the exit surface 27 (as seen in Figure 14B), wherein the light diffusion surface 18a has a 27 onto the light diffusion surface 18a (as seen in Figure 14B); and a light output surface 18b, wherein the light diffusion surface 18a and the light output surface 18b are arranged on two opposite sides of the second lens portion 18 (as seen in Figure 14B), respectively; and a light emitting unit 14 (as seen in Figure 14B) configured to emit light toward the incident surface 25/26 of the combined lens 16/18 (as seen in Figure 14B), wherein when the light emitted from the light emitting unit 14 travels in the combined lens 16/18 by passing through the incident surface 25/26 (as seen in Figure 14B), the combined lens 16/18 is configured to guide the light therein to travel out through the light output surface 18b by passing through the exit surface 27 and the light diffusion microstructures 18a (as seen in Figure 14B). 
CHAKMAKJIAN et al. fails to explicitly disclose the distance between the light diffusion surface 18a and the exit surface 27 being specifically less than a distance between the light diffusion surface 18a and the light output surface 18b, or a light permeable adhesive arranged between and adhered to the light diffusion surface 18a and the exit surface 27, and the light diffusion microstructures are embedded in the light permeable adhesive, such that the light travels through the light permeable adhesive. 
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the second lens portion 18 relative to 16 such that the distance between the light diffusion surface 18a and the exit surface 27 being specifically equal to or less than a distance between the light diffusion surface 18a and the light output surface 18b, to achieve the predictable result of producing a desired output pattern, as necessitated by the specific requirements of a given application.
In addition, the examiner takes Official Notice of the use and advantages of light permeable adhesives, specifically for fixing light diffusing surface to lenses, being old and well known in the illumination art.  
Therefore, it would have been further obvious to one of ordinary skill in the art at the time the invention was made to simply use a known light permeable adhesive in the patented apparatus 10 of CHAKMAKJIAN et al., such that the light diffusion microstructures are embedded in the light permeable adhesive, to obtain the predictable result of fixedly securing the first lens portion 16 to the second lens portion 18. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Regarding the light traveling through the light permeable adhesive, one of ordinary skill in the art at the time the invention was made would have recognized that, once the light diffusion surface 18a and the exit surface 27 are adhered to one another by the light permeable adhesive, light traveling from the incident surface 25/26 to the exit surface 27 must necessarily travels through the light permeable adhesive.

Regarding dependent claim 7, CHAKMAKJIAN et al. further discloses the combined lens 16/18 defines a central axis z (as seen in Figure 3), and the light emitting unit 14 is located at the central axis z (as seen in Figure 3).
14 arranged outside of the slot-like space 22. 
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the light emitting unit 14 arranged outside of the slot-like space 22, to achieve the predictable result of producing a desired output pattern, as necessitated by the specific requirements of a given application.

Regarding dependent claim 8, CHAKMAKJIAN et al. further discloses the combined lens 16/18 defines a central axis z (as seen in Figure 3), the light emitting unit 14 is located at the central axis z (as seen in Figure 3), and at least part of the light emitting unit 14 is arranged inside of the slot-like space 22 (as seen in Figure 14B). 

Regarding dependent claim 12, CHAKMAKJIAN et al. further discloses the surrounding lateral surface 24 and the light output surface 27 of the combined lens 16/18 are formed without any of the light diffusion microstructures thereon (as seen in Figure 14B). 

Regarding independent claim 13, CHAKMAKJIAN et al. discloses a lamp 10 (as seen in Figure 1) including a combined lens 16/18 (as seen in Figure 1) having a first lens portion 16 (as seen in Figure 14B) having a surrounding lateral surface 24 (as seen 25/26 (as seen in Figure 3) arranged inside of the surrounding lateral surface 24 (as seen in Figure 3), and an exit surface 27 (as seen in Figure 14B) that is opposite to the incident surface 25/26 (as seen in Figure 3), wherein the incident surface 25/26 surroundingly defines a slot-like space 22 (as seen in Figure 3); and a second lens portion 18 (as seen in Figure 14B), wherein a position of the second lens portion 18 and a position of the first lens portion 16 relative to each other are maintained (as evidenced by Figure 1), and the second lens portion 18 includes a light diffusion surface 18a (as seen in Figure 14B) spaced apart from and facing toward the exit surface 27 (as seen in Figure 14B), wherein the light diffusion surface 18a has a plurality of light diffusion microstructures (concave element formed on element 18a, as seen in Figure 14B) that are arranged on a projection region defined by orthogonally projecting the exit surface 27 onto the light diffusion surface 18a (as seen in Figure 14B); and a light output surface 18b, wherein the light diffusion surface 18a and the light output surface 18b are arranged on two opposite sides of the second lens portion 18 (as seen in Figure 14B), respectively; and a light emitting unit 14 (as seen in Figure 14B) configured to emit light toward the incident surface 25/26 of the combined lens 16/18 (as seen in Figure 14B); and a carrier 12 (as seen in Figure 1) configured to be detachably assembled to an external power 20 (as seen in Figure 1), wherein the light emitting unit 14 is fixed to and electrically coupled to the carrier 12 (as seen in Figure 1), and the combined lens 16/18 is fastened to the carrier 12 (as seen in Figure 1) and is arranged at one side of the light emitting unit 14 (as seen in Figure 1), wherein when the carrier 12 receives an electricity from the external power 20 to drive the light emitting unit 14 to emit light that tends to 25/26, the combined lens 16/16 is configured to guide the light therein to travel out through the light output surface 18b by passing through the exit surface 27 and the light diffusion microstructures (as evidenced by Figures 1, 3 and 14B). 
CHAKMAKJIAN et al. fails to explicitly disclose the distance between the light diffusion surface 18a and the exit surface 27 being specifically less than a distance between the light diffusion surface 18a and the light output surface 18b, or a light permeable adhesive arranged between and adhered to the light diffusion surface 18a and the exit surface 27, and the light diffusion microstructures are embedded in the light permeable adhesive, such that the light travels through the light permeable adhesive. 
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the second lens portion 18 relative to the first lens portion 16 such that the distance between the light diffusion surface 18a and the exit surface 27 being specifically equal to or less than a distance between the light diffusion surface 18a and the light output surface 18b, to achieve the predictable result of producing a desired output pattern, as necessitated by the specific requirements of a given application.
In addition, the examiner takes Official Notice of the use and advantages of light permeable adhesives, specifically for fixing light diffusing surface to lenses, being old and well known in the illumination art.  
10 of CHAKMAKJIAN et al., such that the light diffusion microstructures are embedded in the light permeable adhesive, to obtain the predictable result of fixedly securing the first lens portion 16 to the second lens portion 18. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Regarding the light traveling through the light permeable adhesive, one of ordinary skill in the art at the time the invention was made would have recognized that, once the light diffusion surface 18a and the exit surface 27 are adhered to one another by the light permeable adhesive, light traveling from the incident surface 25/26 to the exit surface 27 must necessarily travels through the light permeable adhesive.

Regarding dependent claim 14, CHAKMAKJIAN et al. further discloses the second lens portion 18 includes a light permeable board 18 (as seen in Figure 14B) and a peripheral flange (portion of element 18 received by element 12, as seen in Figure 1) that is formed on a peripheral edge of the light permeable board 18 (as seen in Figure 1), the light diffusion surface 18a is arranged on an inner surface of the light permeable board 18 (as seen in Figure 14B), and the light output surface 18b is arranged on an outer surface of the light permeable board 18 (as seen in Figure 14B), and wherein the exit surface and a portion of the surrounding lateral surface adjacent thereto of the first lens portion are arranged in a space surroundingly defined by the peripheral flange, and the peripheral flange of the second lens portion is engaged with the carrier. 

Regarding dependent claim 18, CHAKMAKJIAN et al. further discloses the surrounding lateral surface 24 and the light output surface 27 of the combined lens 16/18 are formed without any of the light diffusion microstructures thereon (as seen in Figure 14B). 

Regarding dependent claim 19, CHAKMAKJIAN et al. further discloses the combined lens 16/18 defines a central axis z (as seen in Figure 3), and the light emitting unit 14 is located at the central axis z (as seen in Figure 3).
CHAKMAKJIAN et al. discloses, or at least suggests when combined with the knowledge readily available to one of ordinary skill in the art, all the limitations of the claim, as previously detailed, except the light emitting unit 14 arranged outside of the slot-like space 22. 
However, it has been long held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the light emitting unit 14 arranged outside of the slot-like space 22, to achieve the predictable result of producing a desired output pattern, as necessitated by the specific requirements of a given application.

Regarding dependent claim 20, CHAKMAKJIAN et al. further discloses the combined lens 16/18 defines a central axis z (as seen in Figure 3), the light emitting unit 14 is located at the central axis z (as seen in Figure 3), and at least part of the light emitting unit 14 is arranged inside of the slot-like space 22 (as seen in Figure 14B).

Response to Arguments
Applicant's arguments, filed August 6 of 2021, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claims 1, 6 and 13 (subject matter previously defined by dependent claims 4, 11 and 17; now cancelled) under 35 U.S.C. 103 as unpatentable in view of CHAKMAKJIAN et al. (U.S. Pat. 7,918,583), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the distance between the light diffusion surface and the exit surface being less than a distance between the light diffusion surface and the light output surface (applicant’s feature A), or a light permeable adhesive arranged between and adhered to the light diffusion surface 18a and the exit surface 27 to embed the light diffusion microstructures (applicant’s feature B), such that the light travels through the light permeable adhesive (applicant’s feature C).  The applicant further argues that the simultaneously combining all three features A/B/C into a single technical means is not disclosed, taught, or suggested by CHAKMAKJIAN et al.  The applicant even further argues that the microstructures of CHAKMAKJIAN et al. must be exposed in air. 
 
Regarding the Examiner’s rejection of claims 5, 7, 8, 12, 14 and 18-20, the applicant present no arguments, except stating that such claims depend directly, or indirectly, from independent claims 1, 6, or 13, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an 

In response to applicant’s arguments that CHAKMAKJIAN et al. (U.S. Pat. 7,918,583) failed to disclose individually, or suggest in combination with the knowledge readily available to one of ordinary skill in the art, the distance between the light diffusion surface and the exit surface being less than a distance between the light diffusion surface and the light output surface (applicant’s feature A), the applicant is once again respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, it is first noted that CHAKMAKJIAN et al. is silent as to the specific thickness of the diffuser 18, the distance between such diffuser 18 and the first portion 16, or even the arithmetic relationship between such dimensions. Therefore, no conclusion might be drawn from CHAKMAKJIAN et al. as to the arithmetic relationship between the thickness of the diffuser 18, and the distance between such diffuser 18 and the first portion 16.
	Given that the laws and equations modeling refraction and reflection, and like optical behaviors, are old, well known and extensively documented in the art, it is the position of the Office that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the second lens portion 18 relative 16 such that the distance between the light diffusion surface 18a and the exit surface 27 being specifically equal to or less than a distance between the light diffusion surface 18a and the light output surface 18b, to achieve the predictable result of producing a desired output pattern.

Regarding applicant’s arguments that CHAKMAKJIAN et al. (U.S. Pat. 7,918,583) failed to disclose individually, or suggest in combination with the knowledge readily available to one of ordinary skill in the art, a light permeable adhesive arranged between and adhered to the light diffusion surface and the exit surface to embed the light diffusion microstructures in the light permeable adhesive (applicant’s feature B), the applicant is once again respectfully advised that it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
In this case, it is first noted that CHAKMAKJIAN et al. is silent as to the specific structural arrangement securing the first lens portion 16 to the second lens portion 18; however, one of ordinary skill in the art at the time the invention was made would have easily recognized that a securing arrangement is inherently disclosed as second lens portion 18 cannot be floating in space above the first lens portion 16. Since, as previously detailed, the use and advantages of light permeable adhesives for fixing light diffusing surface to lenses, are old and well known in the illumination art, a fact the 10 of CHAKMAKJIAN et al. to obtain the predictable result of fixedly securing the first lens portion 16 to the second lens portion 18. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
Securing the first lens portion 16 to the second lens portion 18 was considered as inherently resulting in the light diffusion microstructures being at least partially embedded in the light permeable adhesive, as such adhesive would necessarily be provided at least between the exit surface 27 and the diffusion surface 18a including the light diffusion microstructures (as evidenced by Figure 14B).
In addition, securing the first lens portion 16 to the second lens portion 18 would, as clearly evidenced by Figure 14B, also inherently result in the light traveling through the light permeable adhesive (applicant’s feature C).

In response to applicant’s argument that simultaneously combining all three features A/B/C into a single technical means is not disclosed, taught, or suggested by CHAKMAKJIAN et al., the applicant is advised that teachings, suggestion or motivation to modify the Prior Art to produce the claimed invention can be found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the knowledge generally available to one of ordinary skill in the art provide sufficient teaching, suggestion and motivation to modify the patented structure 16 to the second lens portion 18 (applicant’s feature C) necessarily resulting from the patented structure modified to include the transparent adhesive (applicant’s feature B), as previously detailed.

Regarding applicant’s arguments that CHAKMAKJIAN et al. teaches away from using a light permeable adhesive to fix the first lens portion 16 to the second lens portion 18 as the microstructures of must allegedly be exposed in air, it is noted that CHAKMAKJIAN et al. fails to explicitly state such requirement. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). 
In this case, CHAKMAKJIAN et al. is silent as to the light diffusion microstructures formed on the light diffusion surface 18a being required to be exposed to air; in fact, the only mention of any such air-gap is made in reference to the slot-like space 22. While the Examiner recognizes that CHAKMAKJIAN et al. fails to disclose means of securing the light diffusion surface 18a to the exit surface 27, like applicant’s light permeable adhesive, such lack of disclosure does not  negate the fact that light 18a to the exit surface 27 would have flown naturally to one of ordinary skill in the art, as previously detailed.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/ISMAEL NEGRON/Primary Examiner, Art Unit 2875